DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2021 was filed after the mailing date of the Non-Final Office Action mailed on 1/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The Amendment filed 5/7/2021 has been entered.  Claims 1-4, 6-16, and 18-20 remain pending in the Application.  The amendments to the claims have overcome each and every 112(b) Rejection previously set forth in the Non-Final Office Action mailed 1/7/2021.

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. The prior art does teach each and every limitation of the claims including the spacing between adjacent tufts forms a straight lane capable of picking up debris not captured by the tow fibers, as noted in the Rejections below.


Claim Rejections – Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (US 20170319402) in view of Yamada (US 20120311803).
	Regarding these claims Morrow teaches:
1. A cleaning article bounded by edges (Fig 3), having a longitudinal axis (MD) and comprising: 
a carrier sheet (21), 
a plurality of discretely spaced tufts of tow fibers (6) joined to said carrier sheet, and 
a plurality of spaces between said tufts (clearly seen in Figs), wherein said spaces between adjacent tufts forms a straight lane (clearly seen in Figs 1, 3, 5, 10 there are straight lanes defined along MD and CD as well as (Fig 10) diagonally) suitable for picking up debris not captured by the tow fibers (is capable of picking up debris such as dust and dirt not previously captured by the tow fibers).  

8. A generally rectangular cleaning article being bounded by edges (Fig 3), having a longitudinal axis (MD), a transverse axis perpendicular thereto (CD), and comprising: 
a carrier sheet (21), and 
a plurality of discretely spaced tufts of tow fibers (6) joined to said carrier sheet, and 
a plurality of spaces between said tufts (clearly seen in Figs), wherein said spaces between adjacent tufts forms a straight lane (clearly seen in Figs 1, 3, 5, 10 there are straight lines defined along MD and CD as well as (Fig 10) diagonally) suitable for picking up debris not captured by the tow fibers (is capable of picking up debris such as dust and dirt not previously captured by the tow fibers).  
9. The cleaning article according to claim 8 wherein said tufts are disposed in rows, said rows being oriented within plus or minus 45 degrees of said transverse axis (oriented 0 degrees with transverse axis; Fig 3).  
10. The cleaning article according to claim 9 wherein said tufts are disposed in said rows, said rows being oriented generally perpendicular to said longitudinal axis (clearly seen in Fig 1).  
11. The cleaning article according to claim 8 wherein said tufts are disposed in rows, said rows being oriented within plus or minus 45 degrees of said transverse axis (oriented at 0 degrees), and further comprising a ribbon of tow disposed on said longitudinal axis.  
12. The cleaning article according to claim 8 wherein said tufts are disposed in rows, said rows being oriented generally perpendicular to said longitudinal axis (clearly seen in Fig 1), each said tuft having a maximum diameter (Fig 1).  
16. The cleaning article according to claim 12 wherein said tufts are disposed in rows generally perpendicular to said longitudinal axis and having tufts disposed on said longitudinal axis (clearly seen in Fig 1).  


a carrier sheet (21), 
a plurality of discretely spaced tufts of tow fibers (6) joined to said carrier sheet, and 
a plurality of spaces between said tufts, said tufts being disposed in rows, said rows being oriented within plus or minus 45 degrees of said longitudinal axis and spaced apart from adjacent rows by a space (all clearly seen in Fig 1), said space having a width Case 14938 24taken parallel to said longitudinal axis said width being greater than or equal in size to said tufts (clearly seen in Fig 3 the space is greater than the width of each tuft as measured in direction CD), wherein said spaces between adjacent tufts forms a straight lane (clearly seen in Figs 1, 3, 5, 10 there are straight lanes defined along MD and CD as well as (Fig 10) diagonally) suitable for picking up debris not captured by the tow fibers (is capable of picking up debris such as dust and dirt not previously captured by the tow fibers).  

	Morrow does not explicitly state there are multiple differential pitches and the specifics of the pitches, including the exact spacing between the tufts.  Morrow does state, however, that these are design considerations when designing the geometrical configurations of the tufts (¶¶ [0173-174]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Morrow and provide the multiple rows of tufts be arranged with multiple differential pitches, including spacing between 1 and 1.5 cm.  Doing so would allow the cleaning implement to be designed to specific cleaning environments based on the length and density of the tufts, thereby allowing it to clean more efficiently depending on the cleaning environment in which it is being used.
	Morrow also does not explicitly teach:
4. The cleaning article according to claim 1 wherein said tufts are bilaterally staggered.  
14. The cleaning article according to claim 12 wherein said tufts increase in size as said longitudinal axis is approached.  

	Yamada teaches that it is well known in the art to provide cleaning articles of this type wherein the tufts are bilaterally staggered and increase in size as the longitudinal axis is approached (clearly seen in Figs 4, 8, and 17).  It would have been obvious to one of ordinary skill in the art before the effective . 

Claims 6, 7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow in view of Yamada and Tuman (US 20140053870).
	Morrow in view of Yamada teaches each and every limitation of claims 1 and 12 as noted above, but does not explicitly teach:
6. The cleaning article according to claim 1 which is tri-folded generally parallel to said longitudinal axis, to have two outboard trisections and said tufts disposed in at least one of said outboard trisections.  
7. The cleaning article according to claim 1 which is tri-folded generally parallel to said longitudinal axis, have to have two outboard trisections and said tufts disposed in both of said outboard trisections. Case 14938 23  
15. The cleaning article according to claim 12 wherein said tufts increase in size as said longitudinal axis is approached.  
20. The cleaning article according to claim 12 wherein said tufts have about 6 to about 15 weight percent coating thereon.

Tuman teaches that it is well known in the art to provide cleaning articles of this type which are tri-folded with cleaning implements on the outboard trisections (Figs 2 and 7-9), and to provide a coating on the cleaning elements in a weight percent of 5 percent (which is “about 6 percent”).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the article of Morrow in view of Yamada to incorporate the teachings of Tuman and provide the article be tri-folded and have cleaning tufts on the outboard sections and the tufts be coated.  Doing so would allow the cleaning article to be utilized with cleaning bases with handles such as that shown by Tuman (Fig 13), thereby allowing the user to clean a floor without having to bend over, and to aid in debris adhering to the tufts.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow in view of Yamada and Wada et al. (US 20100088837).
	Morrow in view of Yamada teaches each and every limitation of claim 12 as noted above but does not explicitly teach:
18. The cleaning article according to claim 12 not having tufts disposed on said longitudinal axis.  

Wada teaches that it is well known in the art to provide cleaning articles of this type wherein there are no tufts on the longitudinal axis (clearly seen in Figs 1-3 It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the article of Morrow in view of Yamada to incorporate the teachings of Wada and provide there be no tufts on the longitudinal axis, as doing so would utilize less material which is not needed in the center of the article, as this area is overlapped by adjacent tufts.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723